Citation Nr: 1122418	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-36 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of medical treatment provided at Tampa General Hospital from July 10, 2008 to July 16, 2008.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from February 1968 to November 1970.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2008 decision of the Department of Veterans Affairs (VA) Medical Center in Tampa, Florida (VAMC) that granted payment or reimbursement for medical expenses incurred as a result of emergency treatment rendered at Tampa General Hospital from July 6, 2008 to July 9, 2008, and denied payment for the expenses sustained from July 10, 2008 to July 16, 2008.  


FINDINGS OF FACT

1.  The Veteran was treated at Tampa Bay Hospital from July 6 to July 16, 2008 for a nonservice-connected disability.  

2.  The Veteran was found eligible for reimbursement for expenses from treatment rendered from July 6 to July 9, 2008 under the provisions of 38 C.F.R. § 17.1002.  

3.  The medical evidence of record indicates that the Veteran was stable for transfer to a VA facility on July 10, 2008.  


CONCLUSION OF LAW

The criteria for reimbursement for the cost of medical treatment provided at Tampa Bay Hospital from July 10, 2008 to July 16, 2008 is denied.  38 U.S.C.A. §§ 1725 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.52, 17.54, 17.1002 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code.  The law pertaining to the duty to notify and to assist and its implementing regulations are not applicable to such claims.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).  

Notwithstanding the fact that such law is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his claims for payment or reimbursement of medical expenses.  In this case, a letter sent to the Veteran in August 2009, as well as an August 2009 Statement of the Case, informed the Veteran of what evidence was needed to establish the benefits sought, of what VA would do or had done, and of what evidence the Veteran should provide.  VA has also done everything reasonably possible to assist the Veteran with respect to his claims for benefits, such as obtaining private medical records, and providing the Veteran with the opportunity for a hearing.  Therefore, the Board finds that it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal.  

Payment or Reimbursement of Medical Expenses

The Veteran contends that reimbursement is warranted for treatment received at Tampa Bay Hospital from July 10 to July 16, 2006.  The Veteran contends that reimbursement should be granted for the additional dates from July 10 through July 16, 2008.  He contends that he was not stable for transfer on July 10, 2008, and that an emergency existed continuously until his discharge from the hospital on July 16, 2008.  The Veteran has argued that he had other serious medical disabilities, primarily his aortic aneurism and degenerative joint and disc disease of the spine, which prevented him from sitting or standing for any length of time and thus prevented his transfer to a VA facility even on and after July 10, 2008.

The evidence shows that the Veteran was admitted to Tampa Bay Hospital on July 6, 2006 with complaints of chest pain of six hours duration.  The treatment records show admitting diagnoses of chest pain with monomorphic VTAC; hypotension, acute renal insufficiency; history of hypertension, dyslipedemia, and aortic aneurism; and tobacco abuse.  The Veteran remained hospitalized at Tampa General Hospital until July 16, 2008.  

It was determined by VA that the medical evidence showed that an emergency existed through July 9, 2008; therefore, it was determined that on July 10, 2008 the Veteran was stable to be transferred.  

The Board points out that the Veteran does not claim that his treatment was due to a service-connected disability, or that he is rated as permanently and totally disabled, such that he could be considered for reimbursement under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 (2010).  Therefore, the Board must turn to the law regarding reimbursement for emergency services for non-service-connected disorders in non-VA facilities.  

Section 1725, Title 38, United States Code, was enacted as part of the Veterans Millennium Health Care and Benefits Act, Pub. L, No. 106-177, 113 Stat. 1553 (1999) (effective May 29, 2000).  The implementing regulation is 38 C.F.R. 
§ 17.1002.  To be entitled to the payment for emergency care under this Act and regulation, the evidence must meet all of the following criteria:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility;

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 

In this case, there is no question that the Veteran was initially provided treatment for a medical emergency (chest pain with monomorphic VTAC and hypotension with acute renal insufficiency), for which he was reimbursed; that he was enrolled with the VA health care system; and that he is liable to the private facility for the cost of that treatment.  Further, the evidence indicates the Veteran has no other insurance, and no other third party which could be liable for the cost of the Veteran's treatment.  The Veteran's claim for payment or reimbursement was denied by the VAMC for the period of hospitalization after July 9, 2008 based on a finding that the Veteran was stable to be transferred on July 10, 2008.  

Reviewing the Veteran's treatment records on July 10, 2008, it is noted that he was transferred from the coronary care unit (CCU) to the telemetry unit, which reflects that the primary emergent disorders of chest pain with monomorphic VTAC and hypotension with acute renal insufficiency had been treated and were stable.  Medical opinions from two VA physicians are to the effect that this represented a stabilization in the Veteran's condition to the point where transfer to a VA facility was feasible.  Treatment records from Tampa General Hospital show treatment in the emergency room and CCU until the Veteran's transfer to the telemetry unit of the hospital on the morning of July 10, 2008.  At that time, activities were to be "as tolerated."  After several hours no telemetry events such as tachycardia or premature ventricular contractions were noted.  Additional testing was to be accomplished on July 14th.  

In a September 2008 opinion, a VA examiner noted that the progress notes of July 10, 2008 indicate that the Veteran's condition had stabilized on that date.  A second opinion, also dated in September 2008, from the VA Chief Medical Officer, was that the records show that the Veteran's condition had stabilized on July 10, 2008, such that a medical emergency no longer existed.  As such, the Veteran was felt to be stable enough for transfer, and payments beyond July 9th were denied.  

The Board notes and has weighed and considered the Veteran's contention that, other than the cardiac disorder and hypotension with renal insufficiency, he had other serious medical disabilities, primarily his aortic aneurism and degenerative joint and disc disease of the spine, which prevented him from sitting or standing for any length of time and thus prevented his transfer to a VA facility; however, the Board finds that, taking into account all relevant evidence, of more probative value on this question are the statements and opinions of two VA medical physicians, who indicated that, in their opinion, the Veteran was stable enough to be transferred to a VA facility at the time he was transferred from the CCU to the telemetry unit and to be transferred to another facility.  Such opinions are consistent with the other medical evidence of record that reflects the Veteran's transfer from the cardiac care unit on July 10, and the fact that telemetry found no additional coronary symptoms, and further testing was not scheduled until 4 days later.  

For these reasons, the Board finds that, for the period of hospitalization from the July 10, 2008, the Veteran was stable to be transferred.  38 U.S.C.A. § 1725 precludes further reimbursement of the Veteran's medical expenses at a private 

hospital.  As such, the Board finds that the preponderance of the evidence of record is against the Veteran's claim.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Payment or reimbursement for the cost of medical treatment provided at Tampa General Hospital from July 10, 2008 to July 16, 2008 is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


